DYKMAH, J.
This is an appeal from an order requiring the plaintiff’s attorney to furnish the attorney for the defendant a sworn statement showing the occupation and residence of the plaintiff. There is doubtless sufficient power lodged in the court to make such or any order when it becomes necessary for the due and orderly progress of the action in which it is made; yet it is en*491tirely obvious that such power will never be exercised for any remote purpose. Courts make only such orders and permit such proceedings in actions as are relevant and essential to the legitimate conduct thereof. Ulterior designs of litigants cannot be fostered by the courts. This defendant has been offered all he can require for the purposes of this action, and the papers before us disclose an ulterior design in procuring this order. The attorney for the plaintiff made a distinct offer, in writing to the attorney for the defendant, to furnish him with the address and occupation of the plaintiff if it was desired for any purpose connected with the pending suit, and, as that offer was not accepted, there can be but one inference drawn from such failure to accept the same. We do not think the power of the court has been wisely exerted, and the order should be reversed, with $10 costs and disbursements. All concur.